Citation Nr: 1726649	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial, compensable rating for status post ganglion cyst, right wrist, with stable scar.

2. Entitlement to an initial, compensable rating for residuals of a fractured mandible.

3. Entitlement to service connection for a left wrist injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 2002 to July 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The issues of entitlement to a compensable rating for residuals of a fractured mandible and entitlement to service connection for a left wrist injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his service-connected status post ganglion cyst, right wrist, with stable scar is shown to be painful.  

CONCLUSION OF LAW

The criteria for the assignment of 10 percent rating for service-connected status post ganglion cyst, right wrist, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.327, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in August 2011, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, all available service and VA treatment records have been identified and associated with the record.  Additionally, in support of his claim, the Veteran has submitted personal lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA afforded the Veteran VA examinations in September 2005, July 2010, and May and October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions, and the examiners described the Veteran's scar in sufficient detail to allow the Board to make a fully informed determination.  The examiners also provided the necessary opinion supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

As previously noted, the Veteran was also afforded an opportunity to present testimony at a videoconference hearing before the Board in February 2017.  A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  Additionally, the hearing focused on the elements necessary to substantiate the Veteran's claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. 488.

Additionally, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected status post ganglion cyst, right wrist, with stable scar since he was last examined in May 2011.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is necessary to consider the complete medical history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected status post ganglion cyst, right wrist, with stable scar is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  

The applicable rating criteria include Diagnostic Code 7801, which a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar.

A maximum 10 percent rating is warranted, under Diagnostic Code 7802, for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.

The Veteran developed a raised area on the anterior portion of his right wrist.  A surgeon diagnosed it as a ganglion cyst and removed it in July 2004.  Within a short period of time, the cyst reappeared and it was surgically removed again in 2004.
The Veteran's September 2005 and July 2010 VA scar examinations evaluated the Veteran's residual scar of the ganglion cyst.  The residual scar was a circular 5-inch scar on the right anterior wrist.  The scar was smooth, flat, and stable. There was no adherence to underlying tissue.  The texture was normal with that of the surrounding skin.  The pigment was determined to be hyperpigmented in September 2005 and normal in July 2010.  The scar did not present any limitation of motion. There was no disfiguration nor residual of a ganglion cyst. There was no inflammation, edema, or keloid formation.  There was no skin breakdown at the site of the scars.  The Veteran denied any treatment or complications associated with the scar.  However, he reported that the residual scar of the ganglion cyst was sensitive and tender on palpitation without any pain.  He stated that the residual scar of the ganglion cyst had "run" together with other scars on his hand.  Additionally, he reported discomfort in his hand and a poor grip.  
In May 2011, the Veteran was afforded an additional VA examination that focused solely on the residual scar of the ganglion cyst.  There was a semi-circular 10 x 1 cm scar on the right anterior wrist from the ganglion cyst removal.  The scar was smooth, flat, and stable.  There was no adherence to underlying tissue.  The texture was normal with that of the surrounding skin.  The scar had normal pigment.  The scar did not present any loss or limitation of motion.  There was no disfiguration nor residual of a ganglion cyst.  There was no inflammation, edema, or keloid formation.  There was no skin breakdown at the site of the scars.  Again, the Veteran denied any treatment or complications associated with the scar.  However, he reported increased sensitivity of the underlying structures without any pain of the scar itself.  

An October 2011 VA examiner's opinion supported the May 2011 findings and opined that the residual scar of the ganglion cyst was superficial and without tissue adherence.

During a July 2016 evaluation, it was noted that examination of the Veteran's right upper extremities revealed surgical scars, which were well-healed without signs of infection.  

At his February 2017 hearing, the Veteran testified that he had pain in the area of his scars.  However, he was unsure whether the pain stemmed from the ganglion cyst removal or from another right wrist injury.  Nevertheless, he responded affirmatively when asked whether the scar itself was painful to the touch.  

Here, the Board finds that a 10 percent rating is warranted for the residual scar of the ganglion cyst.  Specifically, resolving reasonable doubt in favor of the Veteran the Board finds that a 10 percent rating is warranted for a single scar that is painful under DC 7804.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  In that regard, the Board finds that the Veteran's testimony as to his scar is competent and credible.  
However, the Board finds that a disability rating in excess of 10 percent is not warranted.  In so finding, the Board observes that the scar is not shown to affect an area or areas exceeding 6 square inches (39 sq. cm).  Accordingly, a compensable rating under Diagnostic Code 7801 or 7802 is not warranted, regardless of whether the scar is deep or superficial.  Additionally, the evidence of record does not reveal any limitation of motion, neurological impairment or any other disability uniquely addressable under rating codes other than those indicated in the above-listed rating criteria for scars.  Accordingly, a disability rating in excess of 10 percent is not warranted for the residual scar of the ganglion cyst.  


ORDER

Entitlement to a 10 percent rating for status post ganglion cyst, right wrist, with stable scar is granted.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claims.  

In May 2003, while on active duty, the Veteran fell down an elevator shaft and sustained multiple fractures and associated bodily injuries.  Service treatment records indicate a mandible fracture and a fracture/dislocation/abrasion to his left wrist/arm/hand.  

A September 2005 VA joint examination indicated that there was pain and discomfort in the Veteran's left wrist.  The examiner found a keloid scar on the dorsum of the Veteran's left wrist and hand.

In July 2010, the VA examiner evaluated the Veteran's left wrist and stated that it appeared normal.

At his May 2011 VA joint examination, the Veteran recalled that he had an extensive laceration and bruise on his left wrist after his in-service fall.  He was told that his left wrist was not fractured.  He reported that he continues to have dull achy pain and flare-ups of pain in his left wrist.  The examiner found status post left wrist injury with a mild degree of pain and dysfunction.  He opined that the left wrist condition was less likely than not the result of any activity during his military service.  In support of this opinion, the examiner stated that there was no positive confirmation or objective evidence of a left wrist injury noted in the Veteran's service treatment records. 

The Veteran testified at February 2017 videoconference hearing that his left wrist was bandaged while he was hospitalized for his injuries.  His injuries healed reportedly appeared as keloid scars on his left wrist after they healed.  See also September 2011 Notice of Disagreement.

The Board finds the September 2005, July 2010, and May 2011 VA joint examinations inadequate, as the examiners do not address the medical evidence reported in the Veteran's service treatment records indicating an injury to the Veteran's left wrist.  Moreover, the examiners do not provide sufficient rationale to reconcile the Veteran's medical history and lay assertions of in-service treatment of a left wrist injury.  When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds the VA joint examinations inadequate and, thus, remand is warranted.   

Additionally, the Veteran was last afforded a VA examination with regard to his claim for entitlement to a compensable rating for residuals of a fractured mandible in June 2014.  However, the Board notes that the February 2017 hearing testimony necessitates an update on the severity of the Veteran's fractured mandible with respect to the Veteran's increased rating claim.  Therefore, the Board finds a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997);  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Board notes that the Veteran asserted that his last dental appointment was late 2016 with Dr. V. at VA.  The Board finds that remand is required to attempt to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his fractured mandible and left wrist injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including dental treatment records from late 2016.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his left wrist injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including his assertion that he injured his left wrist in a fall down an elevator shaft during service.  See September 2011 Notice of Disagreement; February 2017 Transcript of Hearing.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his left wrist injury is causally or etiologically related to the Veteran's military service, to include any symptomatology or injury therein.  In that regard, service treatment records indicate that the Veteran sustained an abrasion, fracture or dislocation of his left wrist. 

In providing this opinion, the examiner should discuss medically known or theoretical causes of his left wrist injury and describe how such a disability generally presents or develops in most cases, in determining the likelihood that left wrist injury is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a fractured mandible.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected residuals of a fractured mandible.  

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


